Citation Nr: 0634615	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  03-26 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Son




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

According to the service department, the veteran served in 
beleaguered status from January 8, 1942, to June 27, 1942; 
was a prisoner of war (POW) from April 10, 1942, to June 27, 
1942; had recognized guerrilla service from June 1, 1945, to 
October 4, 1945; and had regular Philippine Army service from 
October 5, 1945, to January 12, 1946.  He died in August 1979 
and the appellant seeks benefits as the surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which determined that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for the cause of the 
veteran's death.  

The appellant presented testimony at a personal hearing in 
June 2005 before the undersigned Veterans Law Judge.  A copy 
of the hearing transcript was attached to the claims file.

The RO denied entitlement to service connection for the cause 
of the veteran's death in May 1981.  The appellant did not 
appeal and the decision became final.  When there is a 
previous final denial of a claim for service connection, a 
claim will not be reopened and considered unless new and 
material evidence has been received.  38 U.S.C.A. § 5108.  
However, given the impact of a liberalizing change in the 
law, as discussed below, the Board finds it more appropriate 
to address this matter as an original claim and the issue on 
appeal is thus as listed on the first page of the present 
decision.  See Spencer v. Brown, 4 Vet. App. 283 (1994); 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


FINDINGS OF FACT

1.  According to the service department, the veteran was a 
POW from April 10, 1942, to June 27, 1942.  

2.  At the time of death in August 1979, the veteran was 
service connected for residuals of a compression fracture of 
the fifth cervical vertebra with arthritis of the cervical 
spine, evaluated as 30 percent disabling; and residuals of a 
shell fragment wound to the right shoulder evaluated as zero 
percent disabling.  

3.  According to his death certificate, the veteran died of 
cardio-respiratory arrest due to septicemia due to pneumonia.

4.  The competent and probative medical evidence of record 
shows that a psychosis, a condition presumed by regulation to 
have been incurred during POW status, was manifested to a 
degree of 10 percent or more post-service.  

5.  The competent and probative medical evidence of record 
raises a reasonable doubt that the veteran's psychosis was a 
contributory cause of death.


CONCLUSIONS OF LAW

1.  On a presumptive basis, the veteran, a former POW, 
incurred a psychosis in active military service.  38 U.S.C.A. 
§ 1110, 1112, 5103, 5103A, 5107(a) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

2.  Giving the benefit of the doubt to the appellant, a 
disability presumed to have been incurred in service caused 
or contributed substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. The notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In view of the disposition of the matter on appeal herein 
that is fully favorable to the veteran, no useful purpose 
would be served by an analysis of VA's compliance with its 
duties to notify and assist, and further development is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991). 




II. Facts and analysis

The appellant seeks entitlement to service connection for the 
cause of the veteran's death.  The appellant's contentions 
include that conditions related to the veteran's POW status, 
(psychosis, anxiety, post traumatic osteoarthritis) caused 
his death.  

As documented by his military records, the veteran was a POW, 
during World War II, for approximately two and a half months 
during the period from April 1942 to June 1942.  Accordingly, 
the VA provisions pertaining to POW veterans are applicable 
to this case.

Entitlement to service connection for the cause of the 
veteran's death was previously denied in a rating decision 
issued in May 1981 which determined that the veteran's 
service connected disabilities had no etiological 
relationship to the conditions causing death and that they 
did not contribute to hasten or cause death to warrant a 
grant of service connection.  The appellant did not appeal 
this decision and thus it is a final decision.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Former Prisoners of War Benefits Act of 1981, Pub. L. No. 
97-37, 95 Stat. 935 (1981), liberalized benefit requirements 
for former POWs and provided that disabilities resulting from 
a number of specified diseases may be considered service 
connected if a former POW was held for at least 30 days.  To 
implement the statutory changes, VA revised 38 C.F.R. § 
3.309(c), to provide for presumptive service connection for 
specific diseases incurred by former prisoners of war, which 
included psychosis or any of the anxiety states if manifest 
to a degree of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service.    

In accordance with the Section 201 of the Veterans Benefits 
Act of 2003, 38 U.S.C.A. § 1112(b) has been amended to 
eliminate the 30 day internment or detainment requirement for 
a former prisoner of war who incurs a psychosis, any of the 
anxiety states, dysthymic disorders, organic residuals of 
frostbite, and posttraumatic arthritis.  See Veterans 
Benefits Act of 2003, Pub. L. No. 108- 183, 117 Stat. 2651 
(Dec. 16, 2003).

In view of the liberalizing law and regulation adding a list 
of presumptively service-connected disabilities due to POW 
status to include psychosis (which was effective after the RO 
denied the appellant's claim for entitlement to service 
connection in May 1981), the Board will adjudicate the claim 
as an original claim on the merits, not as a claim to reopen.  
See Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993); aff'd 
17 F.3d 368 (Fed. Cir 1994).  Additionally, the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
the case of a former POW new and material evidence is not 
required to reopen a claim for a disease which may be 
presumptively service connected under 38 U.S.C.A. § 1112(b).  
Yabut v. Brown, 6 Vet. App. 79, 82 (1993).

To grant service connection for the cause of the decedent's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service or one 
which was proximately due to, the result of, or aggravated by 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1310; 
38 C.F.R. §§ 3.310(a), 3.312 (2004); Allen v. Brown, 7 Vet. 
App. 439 (1995).

Service connection may also be established for a chronic 
disease manifested to a compensable degree within a 
presumptive period following separation from service.  38 
C.F.R. §§ 3.307, 3.309. 

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

In order to be a contributory cause of death, the 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  Lathan v. Brown, 7 Vet. App 359 (1995).

Based on a thorough review of the record, the Board finds 
that the evidence supports the appellant's claim for service 
connection for the cause of the veteran's death.

The veteran's service medical records are negative for 
complaints, findings, or diagnoses of pneumonia or 
septicemia, the conditions listed as the cause of death on 
the death certificate; or for any psychosis.

Post-service medical records show that in 1953 Dr. J.P. 
diagnosed mental and nervous condition secondary to 
accidental fall and head injury, or shell shock after 
examination of the veteran.  In April 1968 the veteran had 
been privately hospitalized for complaints of headache, 
irritability, and anxiety.  On consultation, the impression 
was psychoneurosis and anxiety reaction.  The final diagnoses 
did not include a psychiatric condition.  A private physician 
wrote in October 1974 that the veteran had developed a mental 
and nervous disorder since service when he suffered a fall 
while a POW.  In June 1979, he was diagnosed with senile 
dementia.  

Records of his final hospitalization in 1979 show admission 
to a psychiatric ward for a diagnosis of psychosis.  The 
final summary indicates that psychosis was of primary 
clinical significance during his hospitalization.  An undated 
medical certificate by Dr. P.-S. received in July 2002, after 
review of medical records of the veteran, presented several 
impressions to include generalized anxiety disorder, 
depression, and post-traumatic stress disorder.

A lay statement received in December 2003 from the veteran's 
son recalled the veteran being in filthy condition while his 
hands were tied to a bed when hospitalized in 1979.  The 
staff in the psychiatric ward found him persistent and 
irritable.  Some days later, after developing pneumonia, the 
veteran was transferred to a medical ward.  In June 2005, the 
appellant and her son testified that the veteran's mental 
disorder was related to service.  During the veteran's 
hospitalization for treatment of his mental disorder, he 
developed pneumonia and septicemia which they felt was 
related to his hospital treatment to include having his hands 
tied to the bed.  

Post-service, the private medical records show that the 
veteran was hospitalized for treatment of his psychiatric 
disorder, diagnosed as psychosis, in July 1979.  Although a 
psychosis was not shown in service, as the veteran's 
psychosis required hospital treatment, for the purpose of 
establishing entitlement to the presumption, the Board is 
satisfied that the veteran's psychosis had manifested to 
degree of 10 percent or more.  The evidence of record shows 
that the veteran had been held as a POW.  Thus, entitlement 
to service connection for psychosis on a presumptive basis 
for a POW is warranted.  Service connection for a claimed 
mental or nervous disorder was previously denied in a March 
1954 Board decision.  However, because of the change in the 
pertinent statue, the Board finds that the veteran's 
psychosis can be presumed to be service-connected.

The evidence further shows that the now service-connected 
psychosis was a contributory factor in the cause of the 
veteran's death.  The private hospitalization records for the 
veteran's final hospitalization show that behavioral changes 
had started approximately one year prior to admission and had 
become progressively worse.  He had been admitted in June 
1979 to the hospital's psychiatric ward for treatment of 
diagnosed psychosis.  After a few days, he developed medical 
symptoms which were treated but after approximately two 
weeks, he was transferred to a medical ward.  The final 
summary notes that because of the veteran's "psychiatric 
condition, he had to be restrained in bed and sec. to this he 
developed hypostatic pneumonia, UTI and septicemia, sec."  
Despite treatment his condition deteriorated and he went into 
cardio-respiratory arrest and died. 

As a result, the evidence raises a reasonable doubt as to the 
relationship between the veteran's cause of death and his 
service-connected psychosis.  Resolving all doubt in favor of 
the appellant, the Board concludes that the veteran's 
service-connected psychosis, while not a principal cause of 
death, contributed substantially or materially to the 
veteran's death in August 1979 and was a contributory cause 
of the veteran's death.  Accordingly, the Board finds that 
service connection is warranted for the cause of the 
veteran's death.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychosis is granted.

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


